Opinion filed June 5, 2015




                                       In The


        Eleventh Court of Appeals
                                     __________

                               No. 11-15-00100-CV
                                     __________

      CLEVELAND THOMAS AND $832.82 U.S. CURRENCY,
                     Appellants
                                          V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 39th District Court
                                Haskell County, Texas
                             Trial Court Cause No. 11,891


                      MEMORANDUM OPINION
      Cleveland Thomas filed an untimely notice of appeal. On April 30, 2015, the
clerk of this court notified Thomas that his notice of appeal was not timely filed, and
we requested that Thomas respond and show grounds to continue the appeal. We
informed Thomas that the appeal was subject to dismissal for want of jurisdiction.
Thomas filed a response as requested but has not shown grounds upon which this
court can continue the appeal.1
        The documents on file in this case show that, on November 13, 2014, the trial
court signed the forfeiture judgment from which Thomas appeals. The notice of
appeal was due to be filed on or before December 15, 2014. See TEX. R. APP. P.
26.1. Thomas’s notice of appeal was filed in the trial court on April 15, 2015—153
days after the judgment was signed and well after the deadline for filing a notice of
appeal or a motion for an extension of time to file a notice of appeal. See TEX. R.
APP. P. 26.3. Absent a timely notice of appeal, this court is without jurisdiction to
consider this appeal. See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559,
564 (Tex. 2005); Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233 (Tex. App.—
Houston [1st Dist.] 2007, no pet.); see also Verburgt v. Dorner, 959 S.W.2d 615,
617 (Tex. 1997). Because we are without jurisdiction, we dismiss the appeal. See
TEX. R. APP. P. 42.3(a).
        This appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


June 5, 2015
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




        1
          In his response, Thomas asks this court to allow him “the time needed.” However, this court is
not permitted to “alter the time for perfecting an appeal in a civil case.” TEX. R. APP. P. 2. We also note
that courts “may not enlarge the period for taking any action under the rules relating to new trials except as
stated in these rules.” TEX. R. CIV. P. 5.

                                                      2